NON-RESPONSIVE TO RESTRICTION
On May 4, 2022 a request for an election to a restriction was made, however, the response filed on August 4, 2022 was non-responsive since it did not include an election of the species or identification of the claims that read on the elected species.  Applicant is advised that in order for the reply to the requirement be complete the following needs to be included: (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant responded on August 4, 2022 was non-responsive, since a specific species was not elected (applicant elected all species that were listed), as well as, applicant elected claims based on if they were for the system or for the method, however, this is NOT in the restriction mailed on May 4, 2022.  To clarify, the Examiner only listed the 16 species that read on the independent claims, however, the disclosure has more than 16 species, as pointed out on Page 3 of the original request (this is why independent claims 1 and 12 are NOT generic to all of the Species in the disclosure, however, they are generic to the species that the applicant is being requested to elect from (the Examiner has removed species from the election that do not read on any of the claims)).
(i)  Please elect ONE of the following species (note:  below there are 16 different species, where the applicant can only elect ONE of them.  Each species is listed as “Species” followed by a roman numeral (i.e. Species I)):
Species I shown in Figure 1D, 1E; 
Species II shown in Figure 1F;
Species III shown in Figure 2A;
Species IV shown in Figure 3G;
Species V shown in Figure 3H;
Species VI shown in Figure 3I;
Species VII shown in Figure 3J;
Species VIII shown in Figure 4A;
Species IX shown in Figure 4B;
Species X shown in Figure 4C;
Species XI shown in Figure 4D;
Species XII shown in Figure 4E;
Species XIII shown in Figure 4F;
Species XIV shown in Figure 5A;
Species XV shown in Figure 5B; or
Species XVI shown in Figure 6. 
(ii) Identify the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.
Please see the Restriction requirement mailed on May 4, 2022 for the complete restriction requirement (the Examiner has only highlighted above the information that was not proper in their response filed August 4, 2022). 
Since the above-mentioned response to the restriction appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746